           Case 6:20-cv-00004-JTJ Document 26 Filed 05/03/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


ETHELYN M. EGGAR,                               Case No. CV-20-04-H-JTJ

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

ANDREW SAUL, Acting
  Commissioner of Social Security,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED 1. The Commissioner's decision to
  deny benefits to Eggar is AFFIRMED. 2. This case is DISMISSED with prejudice.
  3. The Clerk is directed to enter judgment accordingly.

         Dated this 3rd day of May, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Traci Orthman
                                   Traci Orthman, Deputy Clerk
